On review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated at page 3 of the court of appeals' judgment entry filed November 2, 2018: "In a criminal prosecution of a parent (or an adult acting in loco parentis) for domestic violence under R.C. 2919.25(A), where the defendant's acts relate to corporal punishment of a child, does the State bear a burden to prove unreasonable parental discipline, or is reasonable parental discipline in the nature of an affirmative defense?" The conflict case is State v. Rosa, 7th Dist. Mahoning No. 12 MA 60, 2013-Ohio-5867, 6 N.E.3d 57.
Sua sponte, cause consolidated with 2018-1501, State v. Faggs, and briefing in case Nos. 2018-1501 and 2018-1592 shall be consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. 16.02 through 16.04 and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. 16.01 through 16.04. O'Connor, C.J., and French, J., dissent.